ACCEPTED
                                                                                                 04-15-00272-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                             9/4/2015 3:24:56 PM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK

                                                 NO. 04-15-00272-CV

                                                                                 FILED IN
                                                                          4th COURT OF APPEALS
                                       IN THE FOURTH COURT OF APPEALS      SAN ANTONIO, TEXAS
                                             SAN ANTONIO, TEXAS           9/4/2015 3:24:56 PM
                                                                            KEITH E. HOTTLE
                                                                                  Clerk

                                                  KYU IM ROBINSON,
                                                    APPELLANT,

                                                         V.

                                     JESS L. MAYFIELD, TRUSTEE, ET AL.,
                                                APPELLEES


                       ON APPEAL FROM THE 131ST JUDICIAL DISTRICT COURT
                                    BEXAR COUNTY, TEXAS
                            HON. RENEE A. YANTA, JUDGE PRESIDING


                      APPELLEES’ SECOND MOTION
             FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF



TO THE HONORABLE FOURTH COURT OF APPEALS:
          1.        Appellees, William P. Riddick, Individually, and sued as Trustee of

the Wm. P. Riddick – 76 Trust, file this Second Motion for Extension of Time to

File Appellees’ Brief and respectfully request an additional 30-day extension of its

filing deadline.




Appellees’ Second Motion for Extension of Time
          2.        The Court has granted one previous request by Appellees’ for an

extension of time. The current deadline to file Appellees’ Brief is September 21,

2015.

          3.        Appellees’ current counsel seeks an additional 30-day extension of the

deadline to file Appellees’ Brief based on its First Amended Motion to Withdraw

from representation currently pending before this Court.

          4.        Counsel’s First Amended Motion to Withdraw is based on the fact

that counsel is not able to effectively communicate with Appellees in a manner

consistent with good attorney-client relations. As more fully set forth in its First

Amended Motion to Withdraw, filed this same day, until just recently counsel

communicated only with Mr. William P. Riddick, acting individually as well as in

his capacity as Trustee for the four trusts collectively referred to as the Wm. P.

Riddick—76 Trusts. On June 15, 2015, Mr. Riddick’s appointment as Trustee

expired. To counsel’s knowledge, no successor trustee has been appointed. The

beneficiaries, whether among themselves or with Mr. Riddick, individually, do not

speak with one voice, and counsel is not otherwise able to effectively communicate

with them. Additionally, and despite requests otherwise, counsel remains unpaid

for fees incurred from December 2014 through June 20, 2015.

          5.        Counsel for Appellee’s has, since August 27, 2015, been in the

process of attempting to secure permission of this Court to withdraw. Even before


Appellees’ Second Motion for Extension of Time                                        Page 2
Sak:\7606\001\Appeal\Mtn-Extension[2nd]
filing the Motion to Withdraw, Appellees were informed of counsel’s intention to

do so if certain action was not collectively and uniformly undertaken.

Additionally, on information and belief, since before August 2015, at least certain

of the Appellees were engaged in action regarding the possibility of retaining

different counsel for appeal.

          6.        Counsel requests this extension so that ample time may be afforded, to

either Appellees’ current counsel or their substitute counsel, the time necessary to

adequately prepare a responsive brief following the Court’s ruling on the First

Amended Motion to Withdraw.

          7.        CERTIFICATE OF CONFERENCE: Counsel for Appellees has

attempted to confer with counsel for Appellant via telephone and email. At the

filing of this Motion, Counsel for Appellees had not yet received a response from

counsel for Appellants on whether there was opposition to this motion.

          WHEREFORE PREMISES CONSIDERED, counsel for Appellees requests

the Court grant this second motion and extend the time for filing Appellees’ Brief

to October 21, 2015.




Appellees’ Second Motion for Extension of Time                                        Page 3
Sak:\7606\001\Appeal\Mtn-Extension[2nd]
                                                 Respectfully submitted,

                                                 RICHIE & GUERINGER, P.C.

                                                 BY: /s/ Gay Gueringer
                                                    GAY GUERINGER
                                                    State Bar No. 08571400
                                                    KATHERINE J. WALTERS
                                                    State Bar No. 00785174
                                                    112 East Pecan Street, Suite 1420
                                                    San Antonio, Texas 78205
                                                    Telephone: 210-220-1080
                                                    Facsimile: 210-220-1088
                                                    Email: ggueringer@rg-sanantonio.com
                                                    Email: kwalters@rg-austin.com
                                                 ATTORNEYS FOR APPELLEES

                                        CERTIFICATE OF SERVICE

       By my signature below, I hereby certify that a true and correct copy of the
above and foregoing has been served via electronic service to all counsel of record
listed below on this 4th day of September 2015.

                    Ms. JoAnn Storey
                    JoAnn Storey, P.C.
                    1005 Heights Boulevard
                    Houston, Texas 77008


                                                     /s/ Gay Gueringer
                                                    Gay Gueringer / Katherine J. Walters




Appellees’ Second Motion for Extension of Time                                             Page 4
Sak:\7606\001\Appeal\Mtn-Extension[2nd]